EXAMINER'S AMENDMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 02, 2021 has been entered.
Applicant’s arguments, see pages 1 and 2 of the remarks, filed on July 02, 2021, with respect to the objection of the specification and the objections of claims 1-9 and 11 have been fully considered and are persuasive.  The objections have been withdrawn. 
Applicant’s arguments, see page 2 of the remarks, filed on July 02, 2021, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-9 and 11 has been withdrawn. 
Claims 1-9 and 11 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with R. Brian Drozd on July 12, 2021.

The application has been amended as follows: 

Claim 9, line 1, the term “The AMM system” has been amended to “A system”.
Claim 7 (line 3), claim 8 (line 2), and claim 9 (line 2), the term “the AMM system” has been amended to “the system”.
The following is an examiner’s statement of reasons for allowance: Wang et al. (US 2008/0186201 A1) relates to an intelligent system for collecting readings from electric meters, comprising: several electric meters, a data concentrator connected to the electric meters, and a system main station connected to the concentrator wirelessly, in which: the electric meter for recording the consumed quantity of electricity by user, metering the quantity of electricity, measuring demand and making a fault recording, and supporting a time-sharing measurement and communication with the data concentrator by electric power carrier; a concentrator for providing intelligent relay management, implementing the communication with the electric meters and the system main station, the management of communication route of electric meters and the storage function of data; and the system main station for realizing a stable bi-directional communication with the concentrator and several electric meters, reading data in the concentrator, collecting information on electric energy, synchronizing the time of the concentrator and the electric meters associated therewith, renewing time step tariff rate and meter parameters of the electric meters. KIM et al. (US 2019/0346495 A1) relates to a data concentration unit that collects power metering data from power meters including a High-level Data Link Control (HDLC)-based power meter and an Internet Protocol-based power meter, and transmits the collected power metering data to an AMI .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Young T. Tse/Primary Examiner, Art Unit 2632